Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-14 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Solal et al. (US2017/0222622 A1) in view of Katsuhiro et al. (JP2005278121A cited by Applicant, Machine English Translation provided by Applicant).

	In regards to claims 1-3, Solal et al. teaches in Fig. 2 a thin film (TF) surface acoustic wave resonator comprising an IDT electrode structure (16) located between reflectors/reflection structures (18-1 and 18-2). Based on related Fig. 6, the IDT electrode is disposed on top of a piezoelectric material/layer (36) which is located above a carrier substrate (38). In regards to claim 1, Solal et al. does not teach a shunt path parallel to the electrode structure and provided to enable an RF signal to bypass the electrode structure. 

	However, Katsuhiro et al. exemplary teaches in Fig. 6 a surface acoustic wave IDT electrode having a high resistive shunt path (63) which will necessarily enable an RF signal to bypass the IDT electrode structure. Katsuhiro et al. teaches in the provided Machine English Translation Paragraphs [ 0052-0054] that the high resistive shunt path improves the Q value of the resonator.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Solal et al. and have added a high resistive shunt path parallel to the IDT electrode structure as shown by Katsuhiro et al. (See Fig. 6) because such a modification would have provided the benefit of improving the Q value (i.e. performance) of the resonator (see Machine English Translation Paragraphs [0052-0054]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843